

Exhibit 10.1
EXECUTION COPY




ASSIGNMENT AGREEMENT


This Assignment Agreement (this “Assignment Agreement”), dated as of March 31,
2020, is by and among Greif Receivables Funding LLC (the “Company”), Greif
Packaging LLC (“Greif Packaging”), Custom Packaging Group LLC, formerly known as
Caraustar Custom Packaging Group, Inc. (“Caraustar Custom”), the other
Originators party hereto, Greif, Inc. (“Greif”), the Investors, Administrators
and Managing Agents party hereto and Bank of America, N.A. (“BANA”), as Agent
(in such capacity, the “Agent”). Capitalized terms used but not otherwise
defined herein have the respective meanings set forth in the Sale Agreement (as
defined below) or, if not defined therein, as set forth in the Transfer and
Administration Agreement (as defined below).


Background


1.Grief Packaging and Caraustar Custom, each as an Originator, the other
Originators party thereto and the Company, as the SPV, are parties to that
certain Third Amended and Restated Sale Agreement, dated as of September 24,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Sale Agreement”);


2.In connection with the proposed sale of Caraustar Custom's equity interests by
Caraustar Consumer Products Group, LLC, Caraustar Custom desires to repurchase
from the Company (the “First Tier Repurchase”) all of the outstanding
Receivables originated by Caraustar Custom and previously sold or contributed by
Caraustar Custom to the Company under the Sale Agreement (the “Subject
Receivables”), and, upon the completion of the First Tier Repurchase and the
Second Tier Repurchase (as defined below), Caraustar Custom desires to be
removed as a party to the Sale Agreement and the Transfer and Administration
Agreement;


3.The Company, as seller, Greif Packaging, as servicer (in such capacity, the
“Servicer”), the Originators from time to time party thereto, the various
Investor Groups, Managing Agents and Administrators from time to time party
thereto and BANA, as a Committed Investor, a Managing Agent, an Administrator
and the Agent, are parties to that certain Third Amended and Restated Transfer
and Administration Agreement, dated as of September 24, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Transfer and
Administration Agreement”);


4.Greif, as Guarantor, is party to that certain Third Amended and Restated
Guaranty, dated as of September 24, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Guaranty”) in favor of the Agent and each
Beneficiary (as defined in the Guaranty); and


5.The Company desires to repurchase from the Agent (the “Second Tier
Repurchase”) the Subject Receivables previously transferred or pledged by the
Company
1



--------------------------------------------------------------------------------



to the Agent under the Transfer and Administration Agreement for the purpose of
facilitating the First Tier Repurchase.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


Section 1. Second Tier Repurchase. On the Effective Date (as defined below), the
Agent and the Investors hereby sell, assign and transfer to the Company, without
recourse and without representation and warranty (other than as set forth in
Section 9(c)), and the Company hereby purchases and accepts all of the Agent’s
and the Investors’ right, title and interest in and to the following
(collectively, the “Second Tier Repurchase Assets”):


(a)each Subject Receivable; and


(b)all rights to, and obligations under, all Related Security with respect to
each such Subject Receivable.


For the avoidance of doubt, the Agent and Investors are not hereby releasing
their interests in the Collections resulting from payment of the First Tier
Repurchase Price as contemplated by Section 3 below.


Section 2. First Tier Repurchase. (a) On the Effective Date, (i) as
consideration for the sale of the Subject Receivables, Caraustar Custom shall
pay to the Company a purchase price to be mutually agreed upon by Caraustar
Custom and the Company (the “First Tier Repurchase Price”) (which each of
Caraustar Custom and the Company agrees will represent the fair market value of
the First Tier Repurchase Assets (as defined below) and shall be less than or
equal to the Prepayment Amount and the Deferred Purchase Price payable to
Caraustar Custom from the Company) and (ii) the Company hereby sells, assigns
and transfers, without recourse and without representation and warranty, to
Caraustar Custom, and Caraustar Custom hereby purchases and accepts all of the
Company’s right, title and interest in and to the following (collectively, the
“First Tier Repurchase Assets”):


(a)each Subject Receivable; and


(b)all rights to, and obligations under, all Related Assets with respect to such
Subject Receivable.


Section 3. Payment and Application of the First Tier Repurchase Price. On the
Effective Date and prior to giving effect to the Second Tier Repurchase and the
First Tier Repurchase, Caraustar Custom shall pay a portion of the First Tier
Repurchase Price in an amount equal to the Prepayment Amount (as defined below)
to the Agent, on behalf of the Investors, by wire transfer of immediately
available funds, and such portion of the First Tier Repurchase Price shall
constitute, and shall be treated as, Collections for all purposes. Each of the
Company and Caraustar Custom hereby agree that the portion of the First Tier
Repurchase Price in excess of the Prepayment Amount shall be netted against the
Company’s obligation to pay the outstanding Deferred Purchase Price to Caraustar
Custom for any previously Conveyed Receivables under the Sale Agreement. After
the
2



--------------------------------------------------------------------------------



payment of the cash portion of the First Tier Repurchase Price and the giving of
effect of the netting arrangement described in the preceding sentence, in each
case, pursuant to, and in accordance with, this Section 3, the Company and
Caraustar Custom acknowledge and agree that all of the obligations of the
Company owing to Caraustar Custom under the Sale Agreement have been satisfied
and irrevocably and unconditionally discharged in full.


Section 4. Mandatory Prepayment. On the Effective Date and in connection with
the transaction contemplated hereby, the Company shall reduce the Net Investment
by $19,441,941 (the “Prepayment Amount”) in accordance with Section 2.13 of the
Transfer and Administration Agreement by causing Caraustar Custom to pay the
cash portion of the First Tier Repurchase Price in an amount equal to the
Prepayment Amount to the Agent, on behalf of the Investors. Solely with respect
to such reduction of the Net Investment on the Effective Date, the parties
hereto waive the one (1) Business Day notice requirement set forth in Section
2.13(b) of the Transfer and Administration Agreement and agree that the Servicer
shall make the related payments under Section 2.13(c) of the Transfer and
Administration Agreement on the Effective Date (rather than at least one (1)
Business Day after the date of the notice contemplated by such Section 2.13(b)).


Section 5. Removal of Caraustar Custom. On the Effective Date, Caraustar Custom
shall cease to be a party to the Sale Agreement and the Transfer and
Administration Agreement as an Originator thereunder; it being understood and
agreed that, immediately prior to giving effect to the foregoing removal of
Caraustar Custom as a party to the Sale Agreement and the Transfer and
Administration Agreement, Grief Packaging, as Originator, shall assume all of
Caraustar Custom’s duties, obligations and liabilities under the Sale Agreement,
the Transfer and Administration Agreement and the other Transaction Documents.
After giving effect to such removal and such assumption, Caraustar Custom shall
have no further rights, duties or obligations under the Sale Agreement, the
Transfer and Administration Agreement or any other Transaction Document. After
giving effect to this Assignment Agreement, Grief Packaging, Delta Petroleum
Company, Inc., American Flange & Manufacturing Co. Inc., Caraustar Mill Group,
Inc., Caraustar Industrial and Consumer Products Group, Inc., Caraustar
Recovered Fiber Group, Inc., The Newark Group, Inc., Caraustar Consumer Products
Group, LLC, Tama Paperboard, LLC, and Cascade Paper Converters Co. shall be the
sole Originators remaining party to the Sale Agreement and the Transfer and
Administration Agreement.


Section 6. Waiver.


(a)The Servicer and Company hereby request and each of the Agent, Investors and
Managing Agents party hereto, hereby agrees to waive from the date hereof
through the six month anniversary of the date hereof (the “Waiver Period”) any
Servicer Default, Potential Termination Event or Termination Event
(collectively, the “Applicable Defaults”) arising solely from collections on the
Subject Receivables and any other Receivables originated by Caraustar Custom
being deposited or credited to a Blocked Account (the “Subject Receivable
Collections”) during the Waiver Period (the “Collections Waiver”); provided that
the Collections Waiver set forth in this Section 6 shall only apply if (x)
within 30 days of the Effective Date, the Servicer shall have instructed all
Obligors of the Subject Receivables and any other Receivables originated by
3



--------------------------------------------------------------------------------



Caraustar Custom to make payments on such Receivables to an account other than a
Blocked Account and (y) all Subject Receivable Collections which have been
deposited or credited to a Blocked Account are transferred by the Company or the
Servicer to an account other than a Blocked Account within three (3) days of the
date of such deposit or credit thereof to the applicable Blocked Account (the
“Waiver Condition”); provided, further, that, upon two (2) Business Days’ prior
written notice to the Company, the Agent may in its sole discretion shorten such
three (3) day period so long as such period is no more frequent that once each
Business Day. If at any time during the Waiver Period the Waiver Condition is
not satisfied, the Collections Waiver set forth in this Section 6 shall be
revoked and ineffective for the entirety of the Waiver Period. The Company and
the Servicer each hereby agrees to transfer the Subject Receivable Collections
from the Blocked Accounts to or at the direction of Caraustar Custom in
accordance with this clause (a).


(b)Caraustar Custom hereby notifies the Agent, Investors and Administrators that
Caraustar Custom changed its name to “Custom Packaging Group LLC” on March 31,
2020 (the “Name Change”) and that Caraustar Custom did not provide the Agent,
the Company and each Managing Agent with the documents, instruments or
agreements, executed by Caraustar Custom as are necessary to reflect the Name
Change at least 30 days prior to the Name Change in accordance with Section
6.3(g) of the Sale Agreement (the “Name Change Requirement”). The Company, the
Servicer and Caraustar Custom hereby request and each of the Agent, Investors
and Managing Agents party hereto, hereby agrees to waive Caraustar Custom’s
failure to satisfy the Name Change Requirement with respect to the Name Change
(the “Name Change Waiver”).


(c)Each of the Collections Waiver and the Name Change Waiver is a one-time
waiver and shall not be construed to be a waiver of or to in any way obligate
the Agent, any Managing Agent or any Committed Investor to waive any other
Servicer Default, Potential Termination Event or Termination Event that may
currently exist or occur hereafter. The Agent hereby expressly reserves, on
behalf of itself and the Investors, all rights, powers and/or remedies, whether
under and with respect to the Transfer and Administration Agreement, the Sale
Agreement and the other Transaction Documents and/or applicable law, from and
after the end of the Waiver Period with respect to the Applicable Defaults and
during the Waiver Period if the Waiver Condition is no longer satisfied and
otherwise, including, without limitation, the right to exercise any right or
remedy arising on account of the continuance of an Applicable Default after the
end of the Waiver Period or when the Waiver Condition is no longer satisfied;
provided, however, no such rights, powers or remedies shall have any effect on
the sale, assignment and transfer of the Subject Receivables as contemplated
hereby or the release of Caraustar Custom contemplated under Section 5.


Section 7. Conditions to Effectiveness. This Assignment Agreement shall be
effective on the date (the “Effective Date”) on which the Agent shall have
received the following:


(a)executed counterparts of this Assignment Agreement by each party hereto;


(b)a pro forma Servicer Report as of February 29, 2020 that excludes all of the
Subject Receivables; and
4



--------------------------------------------------------------------------------





(c)evidence that Caraustar Custom shall have paid the cash portion of the First
Tier Repurchase Price in an amount equal to the Prepayment Amount to the Agent,
on behalf of the Investors.


Section 8. Termination of Security Interest. Upon the Agent’s receipt of the
Prepayment Amount from Caraustar Custom, (i) the Agent and each Investor hereby
release their ownership and/or security interest in the Second Tier Repurchase
Assets, and the Company hereby releases its ownership and/or security interest
in the First Tier Repurchase Assets and (ii) the Agent, on behalf of each
Investor, hereby authorizes its counsel, the Company, the Company’s counsel or
designee to file the UCC termination statement attached hereto as Exhibit A.


Section 9. Representations and Warranties.


(a)Each of the Company, each Originator party hereto, the Servicer and Greif
represents and warrants to each Committed Investor, each Managing Agent and the
Agent that it has the full corporate power and authority to execute and deliver
this Assignment Agreement and to perform its obligations hereunder and that this
Assignment Agreement has been duly and validly executed and delivered by it and
constitutes a legal, valid and binding obligation of such party enforceable
against it in accordance with its terms.


(b)The Company and Greif Packaging each represents and warrants to each
Committed Investor, each Managing Agent and the Agent that, both immediately
before and after giving effect to this Assignment Agreement, no Termination
Event, Potential Termination Event or Servicer Default shall exist.


(c)Each of the Agent and the Investors represents and warrants to the Company
and Caraustar Custom that it has not transferred any interest in any Second Tier
Repurchase Assets to any Person (other than the Company pursuant to this
Agreement) or granted any security interest or other encumbrance on its
interests in the Second Tier Repurchase Assets.


(d)The Company and the Servicer each represents and warrants to Caraustar Custom
that immediately after giving effect to this Assignment Agreement, that
Caraustar Custom will have title to the First Tier Repurchase Assets, free and
clear of any security interest or other encumbrance.


Section 10. Acknowledgment and Consent. By executing a counterpart hereto, each
of the parties hereto acknowledges and consents to the transfers contemplated
herein.


Section 11. Successors and Assigns. This Assignment Agreement shall be binding
upon each party hereto and each such party’s successors and assigns, and shall
inure to the benefit of each such party and their respective successors and
assigns. A copy of this Assignment Agreement shall be given to a successor or
assign of the Agent.


Section 12. Counterparts. This Assignment Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken
5



--------------------------------------------------------------------------------



together shall constitute one and the same agreement. Delivery by facsimile or
e-mail of an executed signature page of this Assignment Agreement shall be
effective as delivery of an executed counterpart hereof.


Section 13. Governing Law. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).


Section 14. Reaffirmation of Guaranty. Greif reaffirms all covenants,
guarantees, representations and warranties made by it in the Guaranty and agrees
that all such covenants, guarantees, representations and warranties shall be
deemed to have been remade as of the Effective Date.


(Signature Pages Follow)


6




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Assignment Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
written above.


GREIF RECEIVABLES FUNDING LLC


By:  /s/ DAVID C. LLOYD
Name:  David C. Lloyd
Title:  Vice President and Treasurer




CUSTOM PACKAGING GROUP LLC (F/K/A CARAUSTAR CUSTOM PACKAGING GROUP, INC.)


By:  /s/ DAVID C. LLOYD
Name:  David C. Lloyd
Title:  Vice President and Treasurer




GREIF PACKAGING LLC


By:  /s/ DAVID C. LLOYD
Name:  David C. Lloyd
Title:  Vice President and Treasurer




DELTA PETROLEUM COMPANY, INC.,


By:  /s/ DAVID C. LLOYD
Name:  David C. Lloyd
Title:  Vice President and Treasurer




AMERICAN FLANGE & MANUFACTURING CO. INC.,


By:  /s/ DAVID C. LLOYD
Name:  David C. Lloyd
Title:  Vice President and Treasurer




CARAUSTAR MILL GROUP, INC.


By:  /s/ DAVID C. LLOYD
Name:  David C. Lloyd
Title:  Vice President and Treasurer







--------------------------------------------------------------------------------



CARAUSTAR INDUSTRIAL AND CONSUMER PRODUCTS GROUP, INC.


By:  /s/ DAVID C. LLOYD
Name:  David C. Lloyd
Title:  Vice President and Treasurer




CARAUSTAR RECOVERED FIBER GROUP, INC.


By:  /s/ DAVID C. LLOYD
Name:  David C. Lloyd
Title:  Vice President and Treasurer




THE NEWARK GROUP, INC.


By:  /s/ DAVID C. LLOYD
Name:  David C. Lloyd
Title:  Vice President and Treasurer




CARAUSTAR CONSUMER PRODUCTS GROUP, LLC


By:  /s/ DAVID C. LLOYD
Name:  David C. Lloyd
Title:  Vice President and Treasurer




CASCADE PAPER CONVERTERS CO.


By:  /s/ DAVID C. LLOYD
Name:  David C. Lloyd
Title:  Vice President and Treasurer




TAMA PAPERBOARD, LLC


By:  /s/ DAVID C. LLOYD
Name:  David C. Lloyd
Title:  Vice President and Treasurer




GREIF, INC.


By:  /s/ DAVID C. LLOYD
Name:  David C. Lloyd
Title:  Vice President and Treasurer







--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Committed Investor, a Managing Agent, an Administrator and the Agent


By:  /s/ Willem Van Beek
Name:  Willem Van Beek
Title:  Senior Vice President






MUFG BANK. LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Committed Investor, a Managing Agent and an Administrator


By:  /s/ Eric Williams
Name:  Eric Williams
Title:  Managing Director




THE TORONTO DOMINION BANK,
as a Committed Investor, a Managing Agent and an Administrator


By:  /s/ Luna Mills
Name:  Luna Mills
Title:  Managing Director




COMPUTERSHARE TRUST COMPANY OF CANADA, in its capacity as trustee of RELIANT
TRUST, by its U.S. Financial Services Agent, THE TORONTO DOMINION BANK,
as a Conduit Investor


By:  /s/ Luna Mills
Name:  Luna Mills
Title:  Managing Director








--------------------------------------------------------------------------------



Exhibit A


UCC Termination Statement


a11.gif [a11.gif]



